 

Exhibit 10.1

 

SUBSCRIPTION BOOKLET

 

ELEPHANT TALK COMMUNICATIONS Corp.

___________________________

 

SERIES A-1 PREFERRED STOCK

 

BEST EFFORTS Offering

 

MAXIMUM AMOUNT: ($1,000,000)

___________________________

 

DAWSON JAMES SECURITIES INC.

 

OCTOBER 18, 2016

 

CONTENTS

 

Instructions for Subscription

 

Exhibit A: Wiring and Check Instructions     Exhibit B: Summary of the Offering
and Executive Summary     Exhibit C: Subscription Agreement     Exhibit D:
Series A-1 Preferred Stock Certificate of Designation     Exhibit E: Accredited
Investor Questionnaire     Exhibit F: Risk Factors     Exhibit G: SEC Reports

 

 

 

 

Elephant Talk Communications Corp.

 

SUBSCRIPTION BOOKLET

 

INSTRUCTIONS FOR SUBSCRIPTION FOR PREFERRED STOCK

 

Each subscriber for Preferred Shares offered must do the following:

 

1.Complete, sign and deliver the Subscription Agreement included in this
Subscription Booklet.

 

2.Complete, sign and deliver the Confidential Subscriber Questionnaire included
in this Subscription Booklet.

 

3.Deliver payment in the amount of the Preferred Shares subscribed for in
accordance with the wire transfer and check instructions attached hereto as
Exhibit A.

 

Delivery of the completed subscription documents described above and check (if
applicable) should be delivered directly to the Placement Agent at the following
address:

 

Dawson James Securities, Inc.

925 South Federal Highway, 6th Floor

Boca Raton, Florida 33432

 

Attention: Ms. Monique Maclaren

 

Phone: 561.208.2907

Fax: 561.208.2969

 

THE COMPANY MAY ACCEPT OR REJECT SUBSCRIPTIONS IN ITS SOLE DISCRETION. THE
OFFERING IS AVAILABLE ONLY TO “ACCREDITED INVESTORS” AS DEFINED UNDER REGULATION
D OF THE SECURITIES ACT OF 1933, AS AMENDED. In the event that a subscription
offer is not accepted by the Company, the subscription funds shall be returned
to the subscriber, without interest or deduction thereon.

 

 

 

 

EXHIBIT A

 

Wire and Check Instructions

 

Wiring Instructions:

 

To subscribe for Preferred Shares in the private offering of Elephant Talk
Communications Corp.

 

1.Date and Fill in the number of Preferred Shares being purchased and Complete
and Sign the Omnibus Signature Page to Subscription Agreement and the Subscriber
Questionnaire.

 

2.Sign the Confidential Subscriber Questionnaire page attached to this letter.

 

3.Fax all forms to Monique Maclaren at (561) 391-5757 and then send all signed
original documents with a check (if a check is being used) to:

 

Monique Maclaren

Dawson James Securities, Inc.

925 South Federal Highway, 6th Floor

Boca Raton, Florida 33432

 

4.Please make your subscription payment payable to the order of "Continental
Stock Transfer & Trust, Escrow Agent for Elephant Talk Communications Corp."

 

For wiring funds directly to the escrow account,

see the following instructions:

  

Checks:

 

Checks should be made out to the order of “Continental Stock Transfer & Trust as
Escrow Agent for Elephant Talk Communications Corp.”

 

 

 

 

Exhibit B

 

SUMMARY OF THE OFFERING

 

The following summary is qualified in its entirety by the detailed information
appearing elsewhere in this Subscription Booklet and related Exhibits. Although
this Subscription Booklet may provide potential investors with some references
to subject headings, the information appearing under those headings is not
necessarily a complete or exclusive discussion or description of that subject.
References in this Subscription Booklet to the “Company”, “ETAK,” “we,” “us” and
“our” and words of similar import refer to Elephant Talk Communications Corp.
and its subsidiaries.

 

An investment in the securities offered hereby involves a high degree of risk.
Prospective investors are urged to read this Subscription Booklet and Exhibits
carefully and in their entirety including the risk factors set forth in Exhibit
F.

 

The Company:   Elephant Talk Communications Corp.       Offering:     Best
Efforts Offering of up to One Hundred (100) Shares of Series A-1 Preferred Stock
(the “Preferred Shares”).       Offering Price:   $10,000 per Preferred Share.  
    Amount of the Offering:   Up to $1,000,000 (the “Maximum Amount”) from
accredited investors to be identified by the Company.  Persons associated with
the Company, the Placement Agent, and sub-placement agents may invest in this
Offering; and those investments, if any, may be taken into consideration in
determining that the Minimum Offering Amount has been satisfied.       Minimum
Subscription:   The minimum subscription amount for the Preferred Shares is
$20,000 (2 Preferred Shares).       Closings:   The Company intends to conduct
an initial closing (the “Initial Closing”) on or before the Termination Date,
and may, after such initial closing, if any, conduct subsequent closings (each a
“Subsequent Closing”) during the remainder of the term of the Offering until the
earlier to occur of: (i) the date, if any, on which the Maximum Amount has been
subscribed for and accepted by the Company or (ii) December 31, 2016 (the
“Termination Date”).  The Termination Date may be extended for an additional
thirty (30) days in the Company’s sole discretion, without notice to investors.

 

 

 

 

Offering Escrow:   The Company and the Placement Agent have entered into an
Escrow Agreement with Continental Stock Transfer & Trust (“CST&T” or the “Escrow
Agent”) pursuant to which CST&T has agreed to act as the escrow agent for the
Offering.  All subscription amounts will be placed in a non-interest bearing
escrow account established by the Escrow Agent. Upon, and following, the
completion of a closing and prior to the Termination Date, the proceeds from the
sale of the Preferred Shares less any commissions payable to the Placement Agent
will be delivered to the Company. Subscriptions for our Units, once accepted by
the Company, in whole or in part, will be irrevocable.  If a subscription is not
accepted prior to the Termination Date, the subscription will be returned to the
subscriber promptly and without interest or deduction.       No Dividends:   The
Preferred Shares shall not have dividend rights, and therefore no dividends will
accrue on the Preferred Shares.         Placement Agent:   The Preferred Shares
are being offered to U.S. investors on our behalf by Dawson James Securities,
Inc. (the “Placement Agent”), and we have agreed to pay a commission of 8% of
the gross proceeds raised from the sale of the Shares in the Offering; provided
however, the Placement Agent shall not be entitled to the aforementioned
commission with respect to funds received from investors that are not introduced
to the Company by the Placement Agent. We have also agreed to reimburse the
Placement Agent for its reasonable out-of-pocket expenses in connection with the
Offering not to exceed $15,000.00.  In addition, in the Placement Agreement
executed by the Company and the Placement Agent in connection with this
Offering, the Company has granted to the Placement Agent certain indemnification
and advancement rights in connection with any claims arising in connection with
this Offering.           The Placement Agent reserves the right to offer all or
a portion of the Preferred Shares through one or more sub-placement agents who
will be registered broker-dealers and members of the Financial Industry
Regulatory Authority, or FINRA.

 

 2 

 

 

Conversion:

  Optional Conversion.  The Preferred Shares are convertible into a percentage
of the total issued shares of common stock of the Company in the ratios set
forth below. Each Preferred Share is convertible into 0.04% of the Company’s
issued and outstanding shares of common stock immediately prior to conversion:

 

  One Hundred Preferred Shares   4.0%   One Hundred Preferred Shares   4.0%  
Ninety Preferred Shares   3.6%   Eighty Preferred Shares   3.2%   Seventy
Preferred Shares   2.8%   Sixty Preferred Shares   2.4%   Fifty Preferred
Shares   2.0%   Forty Preferred Shares   1.6%   Thirty Preferred Shares   1.2%  
Twenty Preferred Shares   0.8%   Ten Preferred Shares   0.4%

 

Change of Control:   Mandatory Conversion.  Commencing on September 2, 2017, the
Company has the option to automatically convert the Preferred Shares into shares
of the Company’s common stock.  If the Company exercises this option the
Preferred Shares and the Series A Preferred (hereinafter defined) will
automatically convert simultaneously.       Registration Rights:   In the event
of a change of control of the Company (meaning an acquisition of 30% or more of
the Company’s issued common shares by a single party/parties acting in concert)
before the first anniversary, the Company may compel Investor to exercise the
preferential conversion right of the Preferred Share(s) at a time of Company’s
choosing.

 

 3 

 

 

    If the Company proposes to register any of its Common Stock (other than
pursuant to a Registration Statement on Form S-4 or S-8 or any successor form),
it will give prompt written notice to the Investors of its intention to effect
such Registration Statement (the “Incidental Registration”). Within ten business
days of receiving such written notice of an Incidental Registration, the
Investors may each individually make a written request (the “Piggy-Back
Request”) that the Company include in the proposed Incidental Registration all,
or a portion, of the common stock underlying the Preferred Shares.  The
Piggy-Back Request shall set forth the common stock underlying the Preferred
Shares intended to be disposed of by the applicable Investor and the intended
method of disposition thereof.  However, in the event the Preferred Shares or
the common stock underlying the Preferred Shares have been beneficially held by
the Investors for a period of more than twelve (12) months, then the Investors
shall not have the right to include such s hares on the Registration Statement.

 

Investors:   Sales  of  the  Preferred Shares  will  be  made  only  to
 “accredited investors,” as defined in Rule  501(a) of the Securities Act in an
offering intended to be exempt from registration pursuant to Rule 506  under the
Securities Act.       Subscription Requirements:   An investor must deliver to
the Company: (i) a signed Subscription Agreement; (ii) (the completed Accredited
Investor Questionnaire; and; (iii) the purchase price for the securities to the
Company.       Use of Proceeds:   The proceeds of this financing will be used
toward the Management’s restructuring program, to repay certain existing debt
and for general working capital.       Shares of Common Stock Outstanding:   As
of September 30, 2016, there are 171,396,973 shares of the Company’s common
stock outstanding.       Shares of Preferred Stock Outstanding:   As of October
12, 2016, 149 shares of Series A Preferred Stock (the “Series A Preferred”) are
issued and outstanding. The rights, preferences and restrictions of the Series A
Preferred are the same as the Series A-1 Preferred.

 

 4 

 

 

No Market For the Preferred Shares:   Our Common Stock is traded on the NYSE MKT
LLC under the symbol “ETAK.”  The Preferred Shares are not listed on any
national securities exchange or other market, and there is no market for the
Preferred Shares.  The Company does not intend to apply for listing of the
Preferred Shares, and does not expect a market for the Preferred Shares to
develop.       Confidentiality:   Subject to required disclosure to governmental
agencies and other disclosure required as a matter of law, the existence of this
Subscription Booklet, the identity of the investors, the provisions contained
herein, as well as the discussions between the parties hereto and their
respective agents, will be held in confidence by the parties hereto and their
agents and representatives, and they will provide such information only to those
parties with a need to know of the existence of this Summary of the Offering and
the provisions herein (such receiving parties to be similarly subject to
confidential agreements or duties).  The investor and the Company further agree
they will not use any portion of the information and data provided to such party
by the other party for any purpose other than the consummation of the
transaction contemplated by this Subscription Booklet.       Restrictions on
Transfer:   The securities offered will be restricted as to transferability
under state and federal laws regulating securities.  The issuance of the
securities has not been registered under the Securities Act, or any other
similar state statutes, in reliance upon exemptions from the registration
requirements contained therein.  Accordingly, the securities will be “restricted
securities” as defined in Rule 144 of the Securities Act.  As “restricted
securities,” an investor must hold them indefinitely and may not dispose or
otherwise sell them without registration under the Securities Act and any
applicable state securities laws unless exemptions form registrations are
available.  Moreover, in the event an investor desires to sell or otherwise
dispose of any of the securities, the investor will be required to furnish us
with an opinion of counsel acceptable to us that the transfer would not violate
the registration requirements of the Securities Act or applicable state
securities laws.           Any certificate or other document evidencing the
securities will be imprinted with a conspicuous legend stating that the
securities have not been registered under the Securities Act and state
securities laws, and referring to the restrictions on transferability and sale
of the securities.  In addition, our records concerning the securities will
include “stop transfer notations” with respect to such securities.

 

 5 

 

 

EXECUTIVE SUMMARY

 

This summary highlights certain information with respect to the Company
contained elsewhere in this Subscription Booklet. This summary does not contain
all of the information that you should consider before purchasing securities.
You should read this entire offering carefully, including the information under
the heading “Risk Factors,” before investing in the securities.

 

Business Overview

 

Elephant Talk is a software-as-a-service provider, with a “Customer Success”
technology platform which consists of the following core elements:

ØOur Mobile cloud, a core element of our capability.

ØOur Programmable Messaging cloud.

ØOur Security and Authentication cloud.

 

Our goal is for Elephant Talk to become the market leader in this space. We
firmly believe that there is no other single company that provides such a
complete platform and solutions. Furthermore we believe that by executing
effectively on our strategy for our solutions we can achieve this goal.

 

Our growing customer base spans across our target industries, including
communication service providers, enterprises and financial services; they are
the vital charter customers for our business moving forward. With the increasing
pace of developments across the connected world, cloud-based platforms will play
a key role in enabling businesses to scale and create new capability. As our
customers succeed in addressing their key business goals, we in turn drive value
for our business with our ‘per user’ and ‘per transactions’ based revenue models
as well as benefiting directly in our customers’ successes through greater
adoption of revenue sharing gainsharing models.

 

Since we own all the core intellectual property in our solutions, we can slice,
dice and price our market presence in any way we choose, providing a significant
advantage over our competitors. Our revenue grows as customer numbers increase
and extend their usage of a product, while empowering adoption of new solutions.
We therefore align the incentives and truly walk in our customers’ shoes. Based
on this model we believe the future is very bright, not only in terms of
significant growth in customer numbers, but in rising revenues across the
business.

 

Our Customer Success Platform Approach

 

We have designed a solution that solves these problems. Each of these three
platforms (Mobility, Programmable Messaging and Security) can be packaged and
marketed independently, or they can be delivered as a single, integrated cloud
platform. This engine addresses our Mobility cloud, our Programmable Messaging
cloud and our Security cloud.

 

 6 

 

 

[pg12img1_ex10-1.jpg]

 

Our Mobile Cloud

 

Our Mobility cloud is designed around the sophisticated technology and software
that we developed for managed services platforms and carrier customers and now
available in the cloud. This reduces price points and makes these solutions
addressable and available, thus affordable for many communication service
providers, enterprises and end users. It is also gives them a solution that will
scale up and down as required by the business.

 

Our Programmable Messaging Cloud

 

On top of this Mobile Cloud, we add Programmable Messaging capability into our
strategic market positioning. The programmable messaging means messaging becomes
a secure, highly scalable route to address a massive range of our customers
business needs such as customer care where we can deliver incredible cost
reductions. This is a very important function for us because it gives us the
ability to create new applications and services for our customers and the mobile
carriers, enterprises, and their end users. By invoking and combining on demand
multiple building blocks from the cloud as Elephant Talk´s core features or
third party´s functions, customers are able to benefit from specific
applications for their needs and use cases. This provides significant potential
for deployments across a range of industries.

 

Our Security and Authentication Cloud

 

In this age of connected customers, one of the key elements that concerns
everyone is the ability to secure information and personal data, and transact in
a low friction way across channels. Using our Security and Authentication cloud
we can deliver a low friction user experience, regardless of the channel being
used, thanks to our proprietary voice biometric capability. This is built around
a strong authentication platform, with a clear focus on ensuring data privacy.
It allows our clients and partners to move away from passwords and PINs
entirely, a key enterprise vulnerability today. In order to further strengthen
our Mobility and Programmable Messaging clouds we have embedded our security and
authentication technology as part of our core capability, thereby ensuring
customers that their transactions are secure, and authorized users can easily
access information.

 



 7 

 

 

Our Development Toolkit and App Exchange

 

Part of our customer success platform is our development toolkit, which we
believe will create enduring value not only for our carrier customers but also
for their enterprise customers and 3rd party developers. This toolkit, creates
the foundations for 3rd party applications exchange and enables us to make our
powerful technology available so that the carriers can actually leverage that
embedded capex spend into new applications, new brands, and new markets to
create new sources of revenue. The development toolkit provides an environment
for the creation of cutting edge and even presently unimaginable new services
and applications in the future.

 

Our APIs

 

Our customers connect to us through a robust set of application programming
interfaces (APIs). We expect to drive significant value to the business by being
able to integrate our complete platform in an easy and effective way; using
these APIs allows integration across any channel with adapting to both new
systems and legacy network and IT infrastructure. This capability is fundamental
in addressing many of the issues that our customers bring to us.

 

 8 

 

 

Our Single Sign-on and Access Portal

 

On top of this powerful engine we layer a single sign-on and application access
portal. This is key to bring customers the ability to benefit from the value
from our core capability across a range of business systems, and legacy
infrastructure.

 

 9 

 

 

AVAILABLE INFORMATION

 

We file reports, proxy statements and other information with the Securities and
Exchange Commission, referred to as the SEC, under the Exchange Act. These
documents are publicly available on our website at www.velocitycollect.com
immediately after they are electronically filed with or furnished to the SEC and
are also available on the SEC’s website at www.sec.gov. You may also read and
copy this information at prescribed rates at the SEC’s Public Reference Room,
100 F Street, N.E., Washington, D.C. 20549. You can obtain additional
information about the operation of the SEC’s public reference facilities by
calling the SEC at 1-800-SEC-0330.

 

Except as provided below, information on our website is not incorporated by
reference in, and you should not consider this information to be a part of, this
confidential private placement memorandum.

 

INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE

 

The following documents (other than the exhibits to such documents) are included
in this confidential subscription booklet and form an integral part hereof:

 

Annual Report on Form 10-K for the year ended December 31, 2015;

 

Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2016;

 

Definitive Proxy Statement on Schedule 14A, filed with the SEC on July 7, 2016.

 

Our Current Report on Form 8-K filed with the SEC on August 16, 2016

 

Our Current Report on Form 8-K filed with the SEC on August 16, 2016

 

Our Current Report on Form 8-K filed with the SEC on August 29, 2016

 

Our Current Report on Form 8-K filed with the SEC on September 09, 2016

 

Our Current Report on Form 8-K filed with the SEC on September 21, 2016

 

Our Current Report on Form 8-K filed with the SEC on October 4, 2016

 

Our Current Report on Form 8-K filed with the SEC on October 6, 2016

 

The information included or incorporated by reference in this document contains
information about us and our financial condition and is an important part of
this confidential private placement memorandum. Any statement in this
confidential subscription booklet or in a document incorporated or deemed to be
incorporated by reference in this confidential subscription booklet shall be
deemed to be modified or superseded for purposes of this confidential
subscription booklet to the extent that a statement contained in this
confidential subscription booklet or in any other subsequently filed document
which also is or is deemed to be incorporated by reference in this confidential
subscription booklet modifies or supersedes such statement. Any statement so
modified or superseded shall not be deemed, except as so modified or superseded,
to constitute a part of this confidential subscription booklet.

 



 10 

 

 

You can obtain any of the documents incorporated by reference through our
website or the SEC’s web site at the addresses stated above. Documents
incorporated by reference are also available from us without charge, excluding
any exhibits to those documents, by written request to:

 

Elephant Talk Communications Corp.

100 Park Avenue, New York City, NY 10017

Attention: Alexander Korff, General Counsel

 

 11 

 

 

EXHIBIT C

 

SUBSCRIPTION AGREEMENT

 

Elephant Talk Communications Corp.

 

Please review, sign on page S-1, and return to the Placement Agent for Elephant
Talk Communications Corp. at the address below:

 

Dawson James Securities, Inc.

925 South Federal Highway, 6th Floor

Boca Raton, Florida 33432

 

Attention: Ms. Monique Maclaren

 

Phone: 561.208.2907

Fax: 561.208.2969

 

 

 

 

SUBSCRIPTION AGREEMENT

 

Elephant Talk Communications Corp.

 

Offering of Shares of Series A-1 Preferred Stock

Shares of Series A-1 Preferred Stock (the “Shares”), which are convertible into
shares (the “Note Shares”) of Common Stock of the Company, $.00001 par value,
(the “Common Stock”).

 

Offering Price: $10,000 Per Preferred Share

 

Maximum Offering: 100 Shares ($1,000,000)

 

HOW TO SUBSCRIBE

 

The minimum investment which must be made by any subscriber is one Preferred
Share of Elephant Talk Communications Corp. (the “Company”). Any qualified
subscriber who wishes to purchase Preferred Shares should deliver the following
items to Dawson James Securities, Inc. (the “Placement Agent”):

 

(1)one dated and executed copy of the Subscription Agreement with all blanks
properly completed;

(2)one dated and executed copy of the Confidential Subscriber Questionnaire with
all blanks properly completed; and

(3)either:

 

(i) a check payable to the order of “Continental Stock Transfer & Trust Company,
LLC as Escrow Agent for Elephant Talk Communications Corp.” in the amount of
$10,000 per each Preferred Share purchased; or

 

(ii) wire transfer to “Continental Stock Transfer & Trust, LLC as Escrow Agent
for Elephant Talk Communications Corp.” in accordance with the wire transfer
instructions attached hereto as Exhibit A. All subscription proceeds received
and accepted will be deposited directly into the Escrow Account pending receipt
of funds equal or greater than an amount the Company determines to have an
initial closing at which time the proceeds will be distributed to the operating
account of the Company in the initial closing (“Initial Closing”). The Company
may conduct subsequent closings (each, a “Subsequent Closing”) until the earlier
of: (i) the Termination Date (hereinafter defined), or (ii) the date upon which
the Maximum Amount is subscribed for by Investors (the “Final Closing”). Each of
the Initial Closing, Subsequent Closings and the Final Closing is referred to as
a “Closing.”

 

 

 

 

ELEPHANT TALK COMMUNICATIONS CORP.

 

SUBSCRIPTION AGREEMENT

 

The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of ______________ shares of Series A-1 Preferred
Stock (the “Preferred Shares”), with each Preferred Share convertible into such
number of shares which shall equal .04% of the issued and outstanding shares of
common stock immediately prior to conversion of Elephant Talk Communications
Corp., a Delaware corporation (the “Company”), on the terms described below.

 

The Preferred Shares and underlying shares of Common Stock are sometimes
referred to herein as the “Securities.”

 

In connection with this subscription, Subscriber and the Company agree as
follows:

 

1.             Purchase and Sale of the Preferred Shares.

 

(a)          The Company hereby agrees to issue and to sell to Subscriber, and
Subscriber hereby agrees to purchase from the Company, Preferred Shares for the
aggregate subscription amount set forth on the signature page hereto. The
Subscriber understands that this subscription is not binding upon the Company
until the Company accepts it. The Subscriber acknowledges and understands that
acceptance of this Subscription will be made only by a duly authorized
representative of the Company executing and mailing or otherwise delivering to
the Subscriber at the Subscriber’s address set forth herein, a counterpart copy
of the signature page to this Subscription Agreement indicating the Company’s
acceptance of this Subscription. The Company reserves the right, in its sole
discretion for any reason whatsoever, to accept or reject this subscription in
whole or in part. Following the acceptance of this Subscription Agreement by the
Company, the Company shall issue and deliver to Subscriber the Preferred Shares
subscribed for hereunder against payment in U.S. Dollars of the Purchase Price
(as defined below). If this subscription is rejected, the Company and the
Subscriber shall thereafter have no further rights or obligations to each other
under or in connection with this Subscription Agreement. If this subscription is
not accepted by the Company on or before the last day of the Offering Period,
this subscription shall be deemed rejected.

 

(b)          Subscriber has hereby delivered and paid concurrently herewith the
aggregate purchase price for the Preferred Shares set forth on the signature
page hereof in an amount required to purchase and pay for the Preferred Shares
subscribed for hereunder (the “Purchase Price”), which amount has been paid in
U.S. Dollars by wire transfer or check, subject to collection, to the order of
“Elephant Talk Communications Corp.”

 



 1 

 

 

(c)          Subscriber understands and acknowledges that this subscription is
part of a private placement by the Company of up to a maximum of $1,000,000 in
Preferred Shares, which offering is being made on a “best efforts” basis with
respect to the Maximum Amount. Subscriber understands that Company must not sell
any minimum amount before it receives, and has the right to expend, the net
proceeds from the sale of any Preferred Shares. The proceeds from the sale of
the Preferred Shares will be held in escrow until the Company determines to hold
a closing, upon accepting subscriptions, at its discretion may immediately
thereafter conduct a closing and expend the subscription proceeds.

 

2.             Representations and Warranties of Subscriber. Subscriber
represents and warrants to the Company and the Placement Agent as follows:

 

(a)          Subscriber is an “accredited investor” as defined by Rule 501 under
the Securities Act of 1933, as amended (the “Act”), and Subscriber is capable of
evaluating the merits and risks of Subscriber’s investment in the Securities and
has the ability and capacity to protect Subscriber’s interests.

 

(b)          Subscriber understands that the Securities have not been
registered. Subscriber understands that the Securities will not be registered
under the Act on the ground that the issuance thereof is exempt under Section
4(a)(2) and Rule 506(b) of the Act and as a transaction by an issuer not
involving any public offering and that, in the view of the United States
Securities and Exchange Commission (the “SEC”), the statutory basis for the
exception claimed would not be present if any of the representations and
warranties of Subscriber contained in this Subscription Agreement or those of
other purchasers of the Preferred Shares are untrue or, notwithstanding the
Subscriber’s representations and warranties, the Subscriber currently has in
mind acquiring any of the Preferred Shares for resale upon the occurrence or
non-occurrence of some predetermined event.

 

(c)          Subscriber is purchasing the Preferred Shares subscribed for hereby
for investment purposes and not with a view to distribution or resale, nor with
the intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstance, except selling, transferring,
or disposing of the Securities in full compliance with all applicable provisions
of the Act, the rules and regulations promulgated by the SEC thereunder, and
applicable state securities laws; and that an investment in the Securities is
not a liquid investment.

 

(d)          Subscriber acknowledges that Subscriber has had the opportunity to
ask questions of, and receive answers from, the Company or any authorized person
acting on its behalf concerning the Company and its business and to obtain any
additional information, to the extent possessed by the Company (or to the extent
it could have been acquired by the Company without unreasonable effort or
expense) necessary to verify the accuracy of the information received by
Subscriber. In connection therewith, Subscriber acknowledges that Subscriber has
had the opportunity to discuss the Company’s business, management and financial
affairs with the Company’s management or any authorized person acting on its
behalf. Subscriber has received and reviewed the Sub, and all the information
concerning the Company and the Securities, both written and oral, that
Subscriber desires. Without limiting the generality of the foregoing, Subscriber
has been furnished with or has had the opportunity to acquire, and to review:
(i) copies of all of the Company’s publicly available documents, the
Subscription Booklet, and (ii) all information, both written and oral, that
Subscriber desires with respect to the Company’s business, management, financial
affairs and prospects. In determining whether to make this investment,
Subscriber has relied solely on (i) Subscriber’s own knowledge and understanding
of the Company and its business based upon Subscriber’s own due diligence
investigations and the information furnished pursuant to this paragraph, and
(ii) the information described in subparagraph 2(g) below. Subscriber
understands that no person has been authorized to give any information or to
make any representations which were not contained in the Subscription Booklet
and Subscriber has not relied on any other representations or information.

 



 2 

 

 

(f)          Subscriber has all requisite legal and other power and authority to
execute and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations under the terms of this Subscription Agreement. This
Subscription Agreement constitutes a valid and legally binding obligation of
Subscriber, enforceable in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other general
principles of equity, whether such enforcement is considered in a proceeding in
equity or law.

 

(g)          Subscriber has carefully considered and has discussed with the
Subscriber’s legal, tax, accounting and financial advisors, to the extent the
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Subscription Agreement for the Subscriber’s
particular federal, state, local and foreign tax and financial situation and has
independently determined that this investment and the transactions contemplated
by this Subscription Agreement are a suitable investment for the Subscriber.
Subscriber has relied solely on such advisors and not on any statements or
representations of the Company or any of its agents. Subscriber understands that
Subscriber (and not the Company) shall be responsible for Subscriber’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Subscription Agreement.

 

(h)          This Subscription Agreement and the Confidential Subscriber
Questionnaire accompanying this Subscription Agreement do not contain any untrue
statement of a material fact or omit any material fact concerning Subscriber.

 

(i)          There are no actions, suits, proceedings or investigations pending
against Subscriber or Subscriber’s assets before any court or governmental
agency (nor, to Subscriber’s knowledge, is there any threat thereof) which would
impair in any way Subscriber’s ability to enter into and fully perform
Subscriber’s commitments and obligations under this Subscription Agreement or
the transactions contemplated hereby.

 

(j)          The execution, delivery and performance of and compliance with this
Subscription Agreement and the issuance of the Preferred Shares constituting the
components of the Preferred Shares will not result in any violation of, or
conflict with, or constitute a default under, any of Subscriber’s articles of
incorporation or by-laws, or equivalent limited liability company, trust or
partnership documents, if applicable, or any agreement to which Subscriber is a
party or by which it is bound, nor result in the creation of any mortgage,
pledge, lien, encumbrance or charge against any of the assets or properties of
Subscriber or the Preferred Shares.

 



 3 

 

 

(k)          Subscriber acknowledges that an investment in the Securities is
speculative and involves a high degree of risk and that Subscriber can bear the
economic risk of the purchase of the Securities, including a total loss of
his/her/its investment.

 

(l)          Subscriber acknowledges that he/she/it has carefully reviewed and
considered the risk factors discussed in the “Risk Factors” section of the
Subscription Booklet.

 

(m)          Subscriber recognizes that no federal, state or foreign agency has
recommended or endorsed the purchase of the Securities.

 

(n)          Subscriber is aware that the Preferred Shares are, and the Common
Stock issuable upon conversion of the Preferred Shares will be, when issued,
“restricted securities” as that term is defined in Rule 144 of the general rules
and regulations under the Act.

 

(o)          Subscriber understands that the Preferred Shares shall bear the
following legend or one substantially similar thereto, which Subscriber has read
and understands:

 

NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT MAY BE CONVERTED HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR APPLICABLE STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY SECURITY INTO
WHICH IT MAY BE CONVERTED NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF AT ANY TIME IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.

 

(p)          Because of the legal restrictions imposed on resale, Subscriber
understands that the Company shall have the right to note stop-transfer
instructions in its stock transfer records, and Subscriber has been informed of
the Company’s intention to do so. Any sales, transfers, or other dispositions of
the Preferred Shares by Subscriber, if any, will be made in compliance with the
Act and all applicable rules and regulations promulgated thereunder.

 

(q)          Subscriber acknowledges that Subscriber has such knowledge and
experience in financial and business matters that Subscriber is capable of
evaluating the merits and risks of an investment in the Securities and of making
an informed investment decision with respect thereto.

 

(r)          Subscriber represents that: (i) Subscriber is able to bear the
economic risks of an investment in the Securities and to afford a complete loss
of the investment, and (ii) (A) Subscriber could be reasonably assumed to have
the ability and capacity to protect his/her/its interests in connection with
this subscription; or (B) Subscriber has a pre-existing personal or business
relationship with either the Company or any affiliate thereof of such duration
and nature as would enable a reasonably prudent purchaser to be aware of the
character, business acumen and general business and financial circumstances of
the Company or such affiliate and is otherwise personally qualified to evaluate
and assess the risks, nature and other aspects of this subscription.

 



 4 

 

 

(s)          Subscriber further represents that the address of Subscriber set
forth below is his/her principal residence (or, if Subscriber is a company,
partnership or other entity, the address of its principal place of business);
that Subscriber is purchasing the Securities for Subscriber’s own account and
not, in whole or in part, for the account of any other person; Subscriber is
purchasing the Securities for investment and not with a view to the resale or
distribution thereof; and that Subscriber has not formed any entity, and is not
an entity formed, for the purpose of purchasing the Securities.

 

(t)          Subscriber understands that the Company shall have the
unconditional right to accept or reject this subscription, in whole or in part,
for any reason or without a specific reason, in the sole and absolute discretion
of the Company (even after receipt and clearance of Subscriber’s funds). This
Subscription Agreement is not binding upon the Company until accepted in writing
by an authorized officer of the Company. In the event that this subscription is
rejected, then Subscriber’s subscription funds (to the extent of such rejection)
will be promptly returned in full without interest thereon or deduction
therefrom.

 

(u)          Subscriber has not been furnished with any oral representation or
oral information in connection with the offering of the Securities that is not
contained in, or is in any way contrary to or inconsistent with, statements made
in the Subscription Booklet and this Subscription Agreement.

 

(v)         Subscriber represents that Subscriber is not subscribing for the
Securities as a result of or subsequent to any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over the Internet, television or radio or presented at any seminar or
meeting or any public announcement or filing of or by the Company.

 

(w)          Subscriber has carefully read this Subscription Agreement and the
Subscription Booklet, and Subscriber has accurately completed the Confidential
Subscriber Questionnaire which accompanies this Subscription Agreement.

 

(x)          No representations or warranties have been made to Subscriber by
the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for the Securities the Subscriber is not relying upon any
representations other than those contained in the Subscription Booklet or in
this Subscription Agreement.

 

(y)          Subscriber represents and warrants, to the best of Subscriber’s
knowledge, that no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Subscription Agreement.

 



 5 

 

 

(z)          Subscriber represents and warrants that Subscriber has: (i) not
distributed or reproduced the Subscription Booklet, in whole or in part, at any
time, without the prior written consent of the Company, (ii) kept confidential
the existence of the Subscription Booklet and the information contained therein
or made available in connection with any further investigation of the Company
and (iii) refrained and shall refrain from trading in the publicly-traded
securities of the Company for so long as such recipient has been in possession
of any material non-public information contained in the Subscription Booklet.

 

(aa)       If the Subscriber is a corporation, partnership, limited liability
company, trust, or other entity, the person executing this Subscription
Agreement hereby represents and warrants that the above representations and
warranties shall be deemed to have been made on behalf of such entity and the
Subscriber has made the same after due inquiry to determine the truthfulness of
such representations and warranties.

 

(bb)       If the Subscriber is a corporation, partnership, limited liability
company, trust, or other entity, it represents that: (i) it is duly organized,
validly existing and in good standing in its jurisdiction of incorporation or
organization and has all requisite power and authority to execute and deliver
this Subscription Agreement and purchase the Securities as provided herein; (ii)
its purchase of the Securities will not result in any violation of, or conflict
with, any term or provision of the charter, by-laws or other organizational
documents of Subscriber or any other instrument or agreement to which the
Subscriber is a party or is subject; (iii) the execution and delivery of this
Subscription Agreement and Subscriber’s purchase of the Securities has been duly
authorized by all necessary action on behalf of the Subscriber; and (iv) all of
the documents relating to the Subscriber’s subscription to the Securities have
been duly executed and delivered on behalf of the Subscriber and constitute a
legal, valid and binding agreement of the Subscriber.

 

(cc)       The Subscriber understands and agrees that the securities are
anticipated to be sold by the Company through the Placement Agent, a licensed
broker-dealer, in an “best efforts” offering and that the Company has engaged
the Placement Agent to sell the securities on its behalf, and will pay the
Placement Agent the fees and expenses set forth in the Subscription Booklet in
connection with the sale of the Securities.

 

(dd)       The Subscriber should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Subscriber represents that the amounts invested by it in
the Company in the Offering were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <http://www.treas.gov/ofac>. In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists;

 



 6 

 

 

To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2) any
person controlling or controlled by the Subscriber; (3) if the Subscriber is a
privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Subscriber agrees to promptly notify
the Company and the Placement Agent should the Subscriber become aware of any
change in the information set forth in these representations. The Subscriber
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Subscriber, either by prohibiting additional
subscriptions from the Subscriber, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and Placement Agent may also be required to report such action and
to disclose the Subscriber’s identity to OFAC. The Subscriber further
acknowledges that the Company may, by written notice to the Subscriber, suspend
the redemption rights, if any, of the Subscriber if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;

 

To the best of the Subscriber’s knowledge, none of: (1) the Subscriber; (2) any
person controlling or controlled by the Subscriber; (3) if the Subscriber is a
privately-held entity, any person having a beneficial interest in the
Subscriber; or (4) any person for whom the Subscriber is acting as agent or
nominee in connection with this investment is a senior foreign political figure
, or any immediate family member or close associate of a senior foreign
political figure; and

 

If the Subscriber is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Subscriber receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, the
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

3.             Representations and Warranties of the Company. The Company
represents and warrants to Subscriber as follows:

 

(a)          Due Organization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has the
requisite power and authority to own its properties and to carry on its business
as presently conducted. The Company is qualified to transact business as a
foreign corporation and is in good standing under the laws of each jurisdiction
where the location of its properties or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified and in good
standing would not have a material and adverse effect on the business, condition
(financial or otherwise), operations, prospects or property of the Company or
any of its subsidiaries, taken as a whole (“Material Adverse Effect”).

 



 7 

 

 

(b)          Due Authorization; Enforceability. Each transaction document has
been duly authorized, executed and delivered by the Company and is a valid and
binding agreement enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Company has full corporate
power and authority necessary to conduct its business as presently conducted and
to enter into and deliver the transaction documents and to perform its
obligations thereunder.

 

(c)          Non Contravention. None of the execution and delivery of, or
performance by the Company under, any of the transaction documents or the
consummation of the transactions herein or therein contemplated conflicts with
or violates, or will result in the creation or imposition of any lien, charge or
other encumbrance upon any of the assets of the Company under, any agreement or
other instrument to which the Company is a party or by which the Company or its
assets may be bound, any term of the certificate of incorporation or by-laws of
the Company, or any license, permit, judgment, decree, order, statute, rule or
regulation applicable to the Company or any of its assets, except where such
conflict, violation or creation

 

(d)          Conduct of Business. The conduct of business by the Company as
presently conducted is not subject to continuing oversight, supervision,
regulation or examination by any governmental official or body of the United
States or any other jurisdiction wherein the Company conducts or proposes to
conduct such business, except as such regulation as is applicable to commercial
enterprises generally. The Company has obtained all requisite licenses, permits
and other governmental authorization necessary to conduct its business as
presently, and as proposed to be, conducted, except where the failure to obtain
such license, permit or other governmental authorization would result in a
Material Adverse Effect.

 

(e)          No Defaults. No default by the Company exists in the due
performance under any material agreement to which the Company is a party or to
which any of its assets is subject (collectively, the “Company Agreements”),
except where such defaults do not, individually or in the aggregate, have a
Material Adverse Effect. The Company Agreements are in full force and effect in
accordance with their respective terms.

 

(f)          Anti-Terrorism. Neither the sale of the Preferred Shares by the
Company nor its use of the proceeds thereof will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto. Without limiting
the foregoing, the Company is not (a) a person whose property or interests in
property are blocked pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a
person who engages in any dealings or transactions, or be otherwise associated,
with any such person. The Company and its subsidiaries are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001).

 



 8 

 

 

(g)          Capitalization; Additional Issuances. The issued and outstanding
securities of the Company as of September 30, 2016 are as set forth in the
Subscription Booklet. Except as set forth in the Subscription Booklet, as of
October 12, 2016 there are no outstanding agreements or preemptive or similar
rights affecting the Company’s Common Stock and no outstanding rights, warrants
or options to acquire, or instruments convertible into or exchangeable for, or
agreements or understandings with respect to the sale or issuance of any Common
Stock of the Company.

 

(h)          Consents. No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its affiliates, is required for the execution by the Company
of the transaction documents and compliance and performance by the Company of
its obligations under the transaction documents, including, without limitation,
the issuance and sale of the Securities, other than such consents, approvals and
authorizations as shall have been received by the Company as of the closing
date.

 

(i)          The Securities. The Securities upon issuance:

 

(i)          are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
Act and any applicable state securities laws;

 

(ii)         have been, or will be, duly and validly authorized and on the date
of issuance of the Securities, such Securities will be duly and validly issued,
fully paid and non-assessable;

 

(iii)        will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company;

 

(iv)        will have been issued in reliance upon an exemption from the
registration requirements of and, assuming the representations and warranties of
the Subscriber herein is true and accurate, will have been issued in compliance
with Section 5 under the 1933 Act.

 

(j)          Litigation. Except as disclosed in the Subscription Booklet, there
are no material legal proceedings, other than routine litigation incidental to
the business, pending or, to the knowledge of the Company, threatened against or
involving the Company or any of its respective property or assets. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
governmental or regulatory body or arbitration tribunal against or involving the
Company.

 



 9 

 

 

4.             Indemnification. Subscriber agrees to indemnify and hold harmless
the Company, the Placement Agent, and their respective officers, directors,
employees, shareholders, agents, attorneys, representatives and affiliates, and
any person acting for or on behalf of the Company or the Placement Agent, from
and against any and all damage, loss, liability, cost and expense (including
reasonable attorneys’ fees and disbursements) which any of them may incur by
reason of the failure by Subscriber to fulfill any of the terms and conditions
of this Subscription Agreement, or by reason of any breach of the
representations and warranties made by Subscriber herein, or in any other
document provided by Subscriber to the Company in connection with this
investment. All representations, warranties and covenants of each of Subscriber
and the Company contained herein shall survive the acceptance of this
subscription and the closings.

 

5.             Miscellaneous.

 

(a)          Subscriber agrees not to transfer or assign this Subscription
Agreement or any of Subscriber’s interest herein and further agrees that the
transfer or assignment of the Securities acquired pursuant hereto shall be made
only in accordance with all applicable laws.

 

(b)          Subscriber agrees that Subscriber cannot cancel, terminate, or
revoke this Subscription Agreement or any agreement of Subscriber made
hereunder, and this Subscription Agreement shall survive the death or legal
disability of Subscriber and shall be binding upon Subscriber’s heirs,
executors, administrators, successors, and permitted assigns.

 

(c)          Subscriber has read and has accurately completed this entire
Subscription Agreement.

 

(d)          This Subscription Agreement, the Confidential Purchase
Questionnaire and the Preferred Shares constitute the entire agreement between
the parties hereto with respect to the subject matter hereof and may be amended
or waived only by a written instrument signed by all parties.

 

(f)          Subscriber acknowledges that it has been advised and has had the
opportunity to consult with Subscriber’s own attorney regarding this
subscription and Subscriber has done so to the extent that Subscriber deems
appropriate.

 

(g)          Any notice or other document required or permitted to be given or
delivered to the parties hereto shall be in writing and sent: (i) by fax if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid) or (c) by a recognized
overnight delivery service (with charges prepaid).

 

If to the Company, at:

 

Elephant Talk Communications Corp.

100 Park Avenue, New York City, NY 10017

Attention: Alexander Korff, General Counsel

Tel: (212) 984-1096, Fax: (212) 880 6499

 

With a copy to:

 

Barry I. Grossman, Esq.

Ellenoff Grossman & Schole LLP

 



 10 

 

 

1345 Avenue of the Americas FL 11

New York, NY 10105

Tel: (212) 370-1300, Fax: (212) 370-7889

 

If to the Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as Subscriber shall have specified
to the Company in writing.

 

(h)          Failure of the Company to exercise any right or remedy under this
Subscription Agreement or any other agreement between the Company and the
Subscriber, or otherwise, or any delay by the Company in exercising such right
or remedy, will not operate as a waiver thereof. No waiver by the Company will
be effective unless and until it is in writing and signed by the Company.

 

(i)          This Subscription Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of New York,
as such laws are applied by the New York courts except with respect to the
conflicts of law provisions thereof, and shall be binding upon the Subscriber
and the Subscriber’s heirs, estate, legal representatives, successors and
permitted assigns and shall inure to the benefit of the Company, and its
successors and assigns.

 

(j)          Any legal suit, action or proceeding arising out of or relating to
this Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York. The parties
hereto hereby: (i) waive any objection which they may now have or hereafter have
to the venue of any such suit, action or proceeding, and (ii) irrevocably
consent to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding. The parties further agree to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and agree
that service of process upon a party which is mailed by certified mail to such
party’s address shall be deemed in every respect effective service of process
upon such party in any such suit, action or proceeding.

 

(k)          If any provision of this Subscription Agreement is held to be
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed modified to conform with such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provisions hereof.

 

(l)          The parties understand and agree that money damages would not be a
sufficient remedy for any breach of this Subscription Agreement by the Company
or the Subscriber and that the party against which such breach is committed
shall be entitled to equitable relief, including an injunction and specific
performance, as a remedy for any such breach, without the necessity of
establishing irreparable harm or posting a bond therefor. Such remedies shall
not be deemed to be the exclusive remedies for a breach by either party of this
Subscription Agreement but shall be in addition to all other remedies available
at law or equity to the party against which such breach is committed.

 



 11 

 

 

(m)          All pronouns and any variations thereof used herein shall be deemed
to refer to the masculine, feminine, singular or plural, as identity of the
person or persons may require.

 

(n)          This Subscription Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

[Remainder of Page intentionally left blank]

 

[Signature Pages Follow]

 

 12 

 

 

 

Signature Page for Individuals:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 

$                 Purchase Price   Aggregate Amount of Investment              
    Print or Type Name   Print or Type Name (Joint-owner)                  
Signature   Signature (Joint-owner)                   Date   Date (Joint-owner)
                  Social Security Number   Social Security Number (Joint-owner)
                                  Address   Address (Joint-owner)          
_______ Joint Tenancy   ______ Tenants in Common

 

 S-1 

 

 

Signature Page for Partnerships Corporations or Other Entities:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 

$     $     Total Purchase Price     Aggregate Amount of Investment

 

    Print or Type Name of Entity  

 

  Address

 

      Taxpayer I.D. No. (if applicable)   Date                   Signature  
Print or Type Name and Indicate     Title or Position with Entity            
Signature (other authorized signatory)   Print or Type Name and Indicate    
Title or Position with Entity

 

 S-2 

 

 

Acceptance:

 

IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.

 

  ELEPHANT TALK COMMUNICATION CORP.       By:     Name: Robert H. Turner  
Title: Chairman

 

Date:__________________________, 2016

 

 S-3 

 

 

EXHIBIT D

 

Series A-1 Preferred Certificate of Designation

 

 

 

 

ELEPHANT TALK COMMUNICATIONS CORP.

 

CERTIFICATE OF DESIGNATION

OF PREFERENCES, RIGHTS

AND LIMITATIONS

OF

SERIES A-1 PREFERRED STOCK

 

Pursuant to Section 151 of the

Delaware General Corporation Law

 

The undersigned, Robert H. Turner, does hereby certify that:

 

1. I am the Executive Chairman of Elephant Talk Communications Corp., a Delaware
corporation (the “Corporation”).

 

2. The Corporation is authorized to issue 50,000,000 shares of preferred stock
and the number of shares of the Series A-1 Convertible Preferred (that is the
series affected by this Certificate of Designation and the resolution set forth
below) is one hundred (100). None of the shares of that series has been issued.

 

3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board”):

 

WHEREAS, the certificate of incorporation of the Corporation provides for a
class of authorized stock known as preferred stock, consisting of 50,000,000
shares, $0.00001 par value per share, issuable from time to time in one or more
series;

 

WHEREAS, the Board is authorized to fix the dividend rights, dividend rate,
voting rights, conversion rights, rights and terms of redemption and liquidation
preferences of any wholly unissued series of preferred stock and the number of
shares constituting any series and the designation thereof, of any of them; and

 

WHEREAS, it is the desire of the Board, pursuant to its authority as aforesaid,
to fix the rights, preferences, restrictions and other matters relating to a
series of the preferred stock, which shall consist of, up to one hundred shares
of the preferred stock which the Corporation has the authority to issue, as
follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board does hereby provide for the
issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

 

TERMS OF PREFERRED STOCK

 

1.              Designation, Amount and Par Value. The series of preferred stock
shall be designated as Series A-1 Convertible Preferred Stock (the “Preferred
Stock”) and the number of shares so designated shall be up to one hundred (which
shall not be subject to increase without the written consent of all of the
holders of the Preferred Stock (each, a “Holder” and collectively, the
“Holders”)). Each share of Preferred Stock shall have a par value of $0.00001
per share.

 

2.              Dividends. The Holders shall have no right to receive dividends
on the shares of Preferred Stock.

 

3.              Liquidation. In the event of any liquidation, dissolution or
winding up of the Corporation, whether voluntary or involuntary, the funds and
assets of the Corporation that may be legally distributed to the Corporation's
stockholders shall be distributed among the holders of the then outstanding
common stock, $0.00001 par value per share, of the Corporation (the “Common
Stock”) and the then Holders of Preferred Stock, pro rata, according to the
number of shares of Common Stock and Preferred Stock (on an as converted to
Common Stock basis) then outstanding. If any assets of the Corporation
distributed to stockholders in connection with any liquidation, dissolution or
winding up of the Corporation are other than cash, then the value of such assets
shall be their fair market value as determined by the Board.

 

 

 

 

4.             Conversion.

 

(a)              The Holders shall have the right, but not the obligation, from
time to time, in whole or in part, to convert each share of Preferred Stock into
such number of fully paid and nonassessable shares of Common Stock equal to .04%
of the shares of Common Stock issued and outstanding immediately prior to giving
effect to such conversion (the “Conversion Rate”). The Holders may exercise
their conversion rights hereunder by delivering to the Corporation, during
regular business hours at the principal office of the Corporation, the
certificate(s) representing the shares of Preferred Stock being converted
hereunder, duly endorsed for transfer to the Corporation, and accompanied by a
written notice stating that the Holder elects to convert such shares. Each
conversion shall be deemed to have been effected on the date when such delivery
is made (the “Voluntary Conversion Date”).

 

(b)              At any time on or after September 2, 2017, the Corporation may
deliver a notice to all Holders to cause the Holders to convert their Preferred
Stock, in whole or in part, at the Conversion Rate. Each such conversion shall
be deemed to have been effected on the date when such delivery is made (the
“Forced Conversion Date” and together with the Voluntary Conversion Date, the
“Conversion Date.”).  If the Company exercises this option the Preferred Shares
and the Series A Preferred Stock will automatically convert simultaneously. Upon
request of the Corporation, the Holders shall deliver to the Corporation,
promptly following the Forced Conversion Date, during regular business hours at
the principal office of the Corporation, the certificate(s) representing the
shares of Preferred Stock being converted hereunder, duly endorsed for transfer
to the Corporation. Any such conversion shall be applied ratably to all of the
Holders based on the number of shares of Preferred Stock held by the Holders on
the Forced Conversion Date.

 

(c)              Notwithstanding the foregoing, the Company shall not issue any
shares of Common Stock pursuant to the terms of this Certificate of Designation
if the issuance of such shares of Common Stock would exceed the aggregate number
of shares of Common Stock which the Company may issue pursuant to the terms of
this Certificate of Designation without breaching the Company’s obligations
under the rules or regulations of the Principal Trading Market (the number of
shares which may be issued without violating such rules and regulations, the
“Exchange Cap”), except that such limitation shall not apply in the event that
the Company obtains the approval of its stockholders as required by the
applicable rules of the Principal Trading Market for issuances of shares of
Common Stock in excess of such amount. The Holder acknowledges that under the
current rules of NYSE MKT where the Company’s Common Stock is currently listed,
stockholders’ approval is required in case of issuance of additional shares in
connection with a transaction involving: (i) the sale, issuance, or potential
issuance of Common Stock (or securities convertible into Common Stock) at a
price less than the greater of book or market value which together with sales by
officers, directors or principal shareholders of the Company equals 20% or more
of then outstanding Common Stock; or (ii) the sale, issuance, or potential
issuance of Common Stock (or securities convertible into Common Stock) equal to
20% or more of then outstanding stock for less than the greater of book or
market value of the stock. Until such approval is obtained, the Holders shall
not be issued in the aggregate, pursuant to the terms of this Certificate of
Designation , shares of Common Stock in an amount greater than the Exchange Cap.

 

(d)              As promptly as practicable after the Conversion Date, but not
later than three (3) business days thereafter, the Corporation shall issue and
deliver to each converting Holder a certificate(s) representing the shares of
Common Stock issuable upon such conversion. In the event of a conversion of
portion of a certificate of Preferred Stock, the Corporation shall issue and
deliver to the Holder of such certificate a new certificate covering the number
of shares of Preferred Stock representing the unconverted portion thereof.

 

(e)              No fractional shares of Common Stock or scrip shall be issued
upon conversion of shares of Preferred Stock. Instead of any fractional shares
of Common Stock which would otherwise be issuable upon conversion of any shares
of Preferred Stock, the Corporation shall pay a cash adjustment in respect of
such fractional interest equal to the fair market value of such fractional
interest as determined by the Board.

 

 2 

 

 

(f)              The Corporation shall pay any and all issue and other taxes
that may be payable in respect of any issue or delivery of shares of Common
Stock upon conversion of any shares of Preferred Stock. The Corporation shall
not, however, be required to pay any tax which may be payable in respect of any
transfer involved in the issue and delivery of shares of Common Stock in a name
other than that in which the shares of Preferred Stock so converted were
registered, and no such issue or delivery shall be made unless and until the
person requesting such issue has paid to the Corporation the amount of any such
tax, or has established, to the satisfaction of the Corporation, that such tax
has been paid.

 

(g)              The Corporation shall at all times reserve and keep available,
out of its authorized but unissued shares of Common Stock, solely for the
purpose of effecting the conversion of the Preferred Stock, the full number of
shares of Common Stock deliverable upon the conversion of all issued and
outstanding shares of Preferred Stock.

 

(h)              All shares of Common Stock which shall be issued upon
conversion of the shares of Preferred Stock hereunder will, upon issuance by the
Corporation, be validly issued, fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issuance thereof.

 

(i)               In the event of a change of control of the Corporation
(meaning an acquisition of 30% or more of issued shares of Common Stock by a
single party or a group of parties acting in concert) before the first
anniversary of the initial issuance of Preferred Stock, the Corporation may
compel the Holders to convert the Preferred Stock into Common Stock at a time of
Corporation’s choosing.

 

 

5.              Voting Rights. Except as otherwise provided herein or as
otherwise required by law, the Preferred Stock shall have no voting rights.
However, as long as any shares of Preferred Stock are issue and outstanding, the
Corporation shall not, without the affirmative vote of the Holders of a majority
of the then issued and outstanding shares of the Preferred Stock, (a) alter or
change adversely the powers, preferences or rights given to the Preferred Stock
or alter or amend this Certificate of Designation, (b) amend its certificate of
incorporation or other organizational documents in any manner that adversely
affects any rights of the Holders, (c) increase the number of authorized shares
of the Preferred Stock or (d) enter into any agreement with respect to any of
the foregoing.

 

6.              Miscellaneous.

 

(a)              Notices. Any and all notices or other communications or
deliveries to be provided by the Corporation hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
such Holder appearing on the books of the Corporation.

 

(b)              Lost or Mutilated Preferred Stock Certificate. If a Holder’s
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.

 

 3 

 

 

(c)              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware, without regard to the principles of conflict of
laws thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by this
Certificate of Designation shall be commenced in the state or federal courts
sitting in the City of New York, Borough of Manhattan (the “New York Courts”).
Each party hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such New York Courts, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Certificate of Designation and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Certificate of Designation. If any party shall commence an
action or proceeding to enforce any provisions of this Certificate of
Designation, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

(d)              Waiver. Any waiver by the Corporation or a Holder of a breach
of any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.

 

(e)              Severability. If any provision of this Certificate of
Designation is invalid, illegal or unenforceable, the balance of this
Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.

 

[signature page follows]

 

 4 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
of Preferred Stock to be duly executed by its Chairman on October [__], 2016.

 

  ELEPHANT TALK COMMUNICATIONS CORP.           Name: Robert H. Turner   Title:
Executive Chairman

 

 S-1 

 

 

EXHIBIT E

 

CONFIDENTIAL SUBSCRIBER QUESTIONNAIRE

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF
SECURITIES FROM ELEPHANT TALK COMMUNICATIONS CORP (THE “COMPANY”).

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY.

 

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Subscription Agreement between
Elephant Talk Communications, Inc. and the subscriber signatory thereto (the
“Subscription Agreement”).

 

Please review, sign, and return to the Placement Agent for Elephant Talk
Communications Corp. at the address below:

 

Dawson James Securities, Inc.

925 South Federal Highway, 6th Floor

Boca Raton, Florida 33432

 

Attention: Ms. Monique Maclaren

 

Phone: 561.208.2907

Fax: 561.208.2969

 

 

 

 

SUBSCRIBER QUESTIONNAIRE FOR INDIVIDUAL

 

1.Qualification As An Accredited Investor. This matter is presented in
alternative form. Please initial one of the two alternatives set forth below on
the line(s) provided.

 

ALTERNATIVE ONE: The Subscriber comes within one of the following two
categories: (Kindly initial the category(ies) applicable to you)

 

(1)The Subscriber’s individual net worth, or joint net worth with his or her
spouse, at the time of purchase exceeds $1,000,000 (PLEASE NOTE: In calculating
net worth, you include all of your assets (other than your primary residence),
whether liquid or illiquid, such as cash, stock, securities, personal property
and real estate based on the fair market value of such property MINUS all debts
and liabilities (other than a mortgage or other debt secured by your primary
residence unless such borrowing occurred in the 60 days preceding the date of
purchase of the Securities and was not in connection with the acquisition of the
primary residence). ;

 

            (Initial)  

 

(2)The Subscriber has had an individual income in excess of $200,000 or in
excess of $300,000 with his or her spouse in each of the two most recent years
and reasonably expects an income in excess of $200,000 or in excess of $300,000
with his or her spouse in the current year.

 

            (Initial)  

 

2.Investment Knowledge and Experience. The Subscriber has knowledge and
experience in financial and business matters so as to be capable of evaluating
the relative merits and risks of an investment in the Company; the Subscriber is
not utilizing any other person to be the Subscriber’s purchaser representative
in connection with evaluating such merits and risks. The Subscriber offers as
evidence of knowledge and experience in these matters the information requested
hereinafter on this Subscriber Questionnaire.

 

            (Initial)  

 

3.Ability to Bear Risk. The Subscriber is willing and able to bear the economic
risk of an investment in the Company. The Subscriber offers, as evidence of
ability to bear economic risk, the information required hereinafter in this
Subscriber Questionnaire.

 

            (Initial)  

 

4.Purchase Solely for Own Account. Except as indicated below, any purchase of
Interests will be solely for the account of the Subscriber, and not for the
account of any other person or with a view toward resale, assignment,
fractionalization or distribution thereof.

 

 

 

 

            (Initial)  

 

(State “No Exceptions” below or set forth exceptions and give details; attach
additional pages, if necessary.)

 

         

 

5.Complete Information. The Subscriber represents to the Company that (a) the
information contained herein is complete and accurate and will be relied upon by
the Company and (b) the Subscriber will notify the Company immediately of any
material change in any such information occurring prior to the submission of a
Subscription Agreement and payment if such does not accompany this
questionnaire.

 

            (Initial)  

 

6.Investigation. The Subscriber has solely upon investigations made by the
Subscriber and the Subscriber’s attorney and accountant or other advisors in
making the decision to participate or not to participate in the proposed
offering if Interests. Subscriber acknowledges that no statement, printed
material or inducement has been given or made by the Company or its
representatives which is contrary to the information contained in the
Subscription Agreement (including Exhibits thereto).

 

I hereby represent and warrant to the Company that, to the best of my
information and belief, the above information supplied by me is true and correct
in all material respects.

 

Date:           Individual Signature

 

 

 

 

SUBSCRIBER QUESTIONNAIRE FOR PARTNERSHIP, LLC, CORPORATION OR TRUST

 

I.Qualification as an Accredited Investor.

 

In order to qualify as an Accredited Investor, the Subscriber must meet one of
the following tests:

 

1.A “bank” as defined in Section 3(a)(2) of the 1933 Act;

 

2.An “insurance company” as defined in Section 2(13) of the 1933 Act;

 

3.Any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 

4.An investment company registered under the Investment Company Act of 1940, as
amended (“1940 Act”);

 

5.A business development company as defined in Section 2(a)(48) of the 1940 Act;

 

6.A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

7.An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), (a) whose
investment decisions are made by a plan fiduciary, as defined in Section 3(21)
of ERISA, which is either a bank, insurance company or registered investment
adviser; or (b) having total assets in excess of $5,000,000; or (c) if
self-directed, the investment decisions are made solely by persons that are
Accredited Investors;

 

8.An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring Preferred Shares, having total assets in
excess of $5,000,000;

 

9.A trust, with total assets in excess of $5,000,000 not formed for the specific
purpose of acquiring Preferred Shares, whose purchase is directed by a
sophisticated investor; or

 

10.An entity in which all of the equity owners are Accredited Investors.

 

Indicate whether you qualify as an Accredited Investor under any of the tests
described above.

 

  A. Yes_______________   No_______________

 

B.If yes, place an “X” mark next to the number(s) of the tests under which you
qualify as an Accredited Investor.

 

1____ 2____ 3____ 4____ 5____ 6____ 7(a)____ 7(b)____ 7(c)____ 8____ 9____
10_____

 

(If you checked “7(c)”, “9” or “10” above, all natural persons (a) directing
employee benefit plans, (b) directing the investments of a trust, or (c) equity
owners of an entity, must complete a copy of Subscription Document No. 3.)

 

 

 

 

II.Additional Representations of Certain Subscribers.

 

A.Please check whichever box below is applicable:

 

  ______      The Subscriber hereby represents that the Subscriber was not
organized or reorganized for the specific purpose, or for the purpose among
other purposes, of acquiring interests in the Company.

 

  ______      The Subscriber is not able to so represent.

 

B.If the Subscriber is a partnership, please check whichever box below is
applicable:

 

  ______      The Subscriber hereby represents that no individual partner or
group of partners of the Subscriber had the right to elect whether or not to
participate in the investment of the Subscriber in the Company or to determine
the level of participation of such partner or group therein.       ______
     The Subscriber is not able to so represent.

 

C.Is the Subscriber a private investment company, which is not, registered under
the Investment Company Act of 1940, as amended, in reliance on Section 3(c)(1)
or Section 3(c)(7) thereof?

 

  ______      Yes               ______      No

 

The Subscriber for which I am authorized to act is willing and able to bear the
economic risk of an investment in the Company. I will provide the Company with
financial data regarding the Subscriber as may be reasonably requested.

 

I will rely solely upon investigations made by my attorney, accountant and me in
making the decision to participate or not to participate in the proposed
offering. I acknowledge that no statement, printed material or inducement has
been given or made by the Company or its representatives which is contrary to
the information contained in the Subscription Agreement (including Exhibits
thereto).

 

To the best of my information and belief, the above information supplied by me
is true and correct in all material respects.

 

        Date   Name of Entity           By:         Signature of Authorized
Signatory                 Print Name and Title of Authorized Signatory

 

 2 

 

 

Exhibit F

 

RISK FACTORS

 

The Preferred Shares and underlying securities being offered hereby are
speculative, involve a high degree of risk, and should only be purchased by
those who can afford to lose their entire investment. Therefore, prospective
investors should carefully consider the following risk factors before making an
investment decision. Any of the following risks could adversely and materially
affect our business, financial condition or results of operations and, as a
result, the value of the Preferred Shares and underlying securities may decline
substantially. Investors should consult with their own financial, legal and tax
advisors prior to subscribing for Preferred Shares.

 

Risks Related to this Offering

 

The offering price of the Preferred Shares and the conversion price of the
Preferred Shares have each been determined by the Company and may not be
indicative of the actual value of the securities or the value of the Company’s
Common Stock.

 

The price of the Preferred Shares and the conversion price of the Preferred
Shares have each been determined by the Company and may not be indicative of the
Company’s actual value or the value of the Common Stock underlying the Preferred
Shares. The price should not be considered as an indication of the Company’s
actual value or the value of its Common Stock.

 

The "best efforts" nature of the Offering means that the Company may not be able
to raise the funds it expects to raise, which could cause serious disruption to
the Company’s operations and/or limit its future growth.

 

The Preferred Shares are being offered hereby on a “best efforts” basis. There
can be no assurance that any of the Preferred Shares will be sold.

 

Raising less than the Maximum Amount may not allow the Company to pursue its
growth strategy.  Additionally, there can be no assurance that additional
financing can be obtained on terms favorable to the Company, if at all.

 

We have broad discretion over use of the proceeds of this offering.

 

The net proceeds from the sale of the Preferred Shares will be available for
working capital requirements and for general corporate purposes. As of the date
of this Memorandum, we cannot specify with certainty the particular uses for the
net proceeds to be received. Accordingly, our management will have broad
discretion in the application of the net proceeds.

 

 1 

 

 

If we do not receive stockholder approval with respect to this Offering, the
Preferred Shares issued to Investors will not be convertible into shares of
Common Stock equal to or in excess of 20% of   Common Stock Currently
Outstanding. 

 

 The NYSE MKT requires stockholder approval in case of issuance of additional
shares in connection with a transaction involving: (i) the sale, issuance, or
potential issuance of Common Stock (or securities convertible into Common Stock)
at a price less than the greater of book or market value which together with
sales by officers, directors or principal shareholders of the Company equals 20%
or more of the then outstanding Common Stock; or (ii) the sale, issuance, or
potential issuance of Common Stock (or securities convertible into Common Stock)
equal to 20% or more of the then outstanding stock for less than the greater of
book or market value of the stock.  In the event that the Company issues a
substantial number of shares of Common Stock (and/or securities convertible into
Common Stock) in the future, the number of shares of Common Stock issuable upon
conversion of the Preferred Shares and the Common Stock issuable upon conversion
of the Series A Preferred Stock that is issued and outstanding could exceed 20%
of the number of shares of Common Stock currently outstanding. Accordingly,
investors in this Offering will be subject to a conversion limitation with
respect to the Preferred Shares until such time as stockholder approval is
obtained by the Company. If stockholder approval of the Preferred Shares is
never obtained, the aggregate number of shares that the Preferred Stock is
convertible into together with the aggregate number of shares that the Series A
Preferred Stock is convertible into may be limited to 19.99% of the number of
shares of Common Stock currently outstanding.

 

There is no public trading market for our Preferred Stock and you may not be
able to resell your Preferred Stock.

 

There is no established public trading market for our Preferred Stock. We cannot
predict whether an active market for shares of our Preferred Stock will develop
in the future. In the absence of an active trading market investors may have
difficulty selling the Preferred Stock and will not be able to obtain market
quotations, market visibility for shares of our Preferred Stock may be limited
and a lack of visibility for shares of our Preferred Stock may have a depressive
effect on the market price for shares of our Preferred Stock.

 

Future issuance of our Common Stock or other securities could dilute the
interests of Investors in this Offering.

 

We may issue additional shares of our Common Stock or other securities in the
future in connection with a financing or an acquisition. The issuance of a
substantial number of shares of Common Stock after an investor has converted
his, her or its Preferred Stock will have the effect of substantially diluting
the interests of such investor and any subsequent sales or resales by our
stockholders of such Common Stock could have an adverse effect on the market
price of our Common Stock.

 

Risks Related to Our Company

 

We are subject to significant restrictive debt covenants, which limit our
operating flexibility.

 

We are subject to restrictive debt covenants which impose significant
restrictions on the manner we and our subsidiaries operate, including (but not
limited to) restrictions on the ability to:

 

·create certain liens;

·incur debt and/or guarantees;

·enter into transactions other than on arm’s-length basis;

·pay dividends or make certain distributions or payments;

·engage, in relation to the Company, in any business activity or own assets or
incur liabilities not authorized by the Senior Secured Notes;

·sell certain kinds of assets;

·impair any security interest on the assets serving as collateral for the Senior
Secured Notes;

 

 2 

 

 

·enter into any sale and leaseback transactions;

·make certain investments or other types of restricted payments;

·substantially change the nature of the Company’s business;

·designate unrestricted subsidiaries; and

·effect mergers, consolidations or sale of assets.

  

These covenants could limit our ability to finance our future operations and our
ability to pursue acquisitions and other business activities.

  

The substantial and continuing losses, and significant operating expenses
incurred in the past few years may cause us to be unable to pursue all of our
operational objectives if sufficient financing and/or additional cash from
revenues is not realized. This raises doubt as to our ability to continue as a
going concern.

 

We have incurred net losses of $2,823,231 and $5,006,235 for the quarter ended
June 30, 2016 and the year ended December 31, 2015, respectively. As of June 30,
2016 and December 31, 2015, we had an accumulated deficit of $262,772,552 and
$255,635,531, respectively.

  

Although we have previously been able to attract financing as needed, such
financing may not continue to be available at all, or if available, on
reasonable terms as required. Further, the terms of such financing may be
dilutive to existing shareholders or otherwise on terms not favorable to us or
existing shareholders. If we are unable to secure additional financing, as
circumstances require, or do not succeed in meeting our sales objectives, we may
be required to change, significantly reduce our operations or ultimately may not
be able to continue our operations. As a result of our historical net losses and
cash flow deficits, and net capital deficiency, these conditions raise
substantial doubt as to the Company’s ability to continue as a going concern.

 

We have significant outstanding debt obligations, which obligations are greater
than our current cash and cash equivalents.

 

As of June 30, 2016, we owed Atalaya $ 6,084,902 million, excluding accrued
default interest or other fees that arise in the event the loan is called in
default by Atalaya, and had a cash and cash equivalents of $ 237,196. Based on
our financial results for the quarter ended September 30, 2016, we are in breach
of certain financial covenants of the Atalaya/Corbin credit agreement as
amended, and therefore will be in default, although Atalaya/Corbin has not yet
notified us of such default. If we are unable to service our debt obligations to
Atalaya/Corbin, we may be forced into liquidation. 

 

The pending legal action against the Company brought by Telnicity LLC
(“Telnicity”) could have a material adverse effect on the Company.

 

An action Telnicity LLC v. Elephant Talk North America Corp., and Elephant Talk
Communications Corp., No. CV-2015-989 (the “OK Action”), was filed on June 5,
2015 in the state courts of Oklahoma. We filed an action in the New York State
Supreme Court, New York County, captioned Elephant Talk Communications Co. and
Elephant Talk North America v. Telnicity LLC, Index No. 651601/2015 (the “NY
Action”). On October 26, 2015, Telnicity filed an amended petition in Oklahoma
seeking money damages in the amount of ten million dollars for breach of
contract and fraud, plus interest, costs and attorney’s fees. We have moved to
dismiss the OK Action in favor of the NY Action on jurisdictional grounds. That
motion to dismiss the amended petition was denied on June 8, 2016. We are
currently consulting with our attorneys regarding a potential appeal of this
decision. Telnicity’s counsel moved to withdraw from the NY Action, which the
Court granted on June 28, 2016. Telnicity must appear before the Court on
Tuesday, August 17, 2016, either via an authorized agent or via new counsel, or
it will be in default in the NY Action. Telnicity has not submitted an answer to
the Company’s complaint in the NY Action, and it is possible that at such time
as Telnicity does answer it will assert counter-claims against the Company. At
this stage of the litigation we are unable to assess the likelihood of the OK
Action’s outcome, but we intend to vigorously defend against it; however, if the
OK Action or the NY Action is decided against the Company and the Company is
required to pay any monetary damages, this will have a material adverse effect
on our business and financial condition.

 

 3 

 

 

The current economic climate, especially in Europe, may have an adverse effect
in the markets in which we operate.

 

Much of our customers’ business is consumer driven, and to the extent there is a
decline in consumer spending, our customers could experience a reduction in the
demand for their services and consequently affect the demand for our services
and a decrease in our revenues, net income and an increase in bad debts arising
from non-payment of our trade receivables. The potential adverse effects of an
economic downturn include:

 

·reduced demand for services, resulting in increased price competition or
deferrals of purchases, with lower revenues not fully compensated through
reduced costs;

·risk of financial difficulties or failures among our suppliers;

·increased demand for customer finance, difficulties in collection of accounts
receivable and increased risk of counterparty default;

·risk of impairment losses related to our intangible assets as a result of lower
forecasted sales of certain products;

·increased difficulties in forecasting sales and financial results as well as
increased volatility in our reported results; and

·end user demand could also be adversely affected by reduced consumer spending
on technology, changed operator pricing, security breaches and trust issues.

  

Uncertainties and risks associated with international markets could adversely
impact our international operations.

 

We have significant international operations in Europe, and to a lesser extent
in the US, Middle East and elsewhere. There can be no assurance that we will be
able to obtain the permits and operating licenses required for us to operate,
obtain access to local transmission facilities on economically acceptable terms,
or market services in international markets. In addition, operating in
international markets generally involves additional risks, including unexpected
changes in regulatory requirements, taxes, tariffs, customs, duties and other
trade barriers, difficulties in staffing and managing foreign operations,
problems in collecting accounts receivable, political risks, fluctuations in
currency exchange rates, restrictions associated with the repatriation of funds,
technology export and import restrictions, and seasonal reductions in business
activity. Our ability to operate and grow our international operations
successfully could be adversely impacted by these risks.

 

We operate in a complex regulatory environment, and failure to comply with
applicable laws and regulations could adversely affect our business.

 

Our operations are subject to a broad range of complex and evolving laws and
regulations. Because of our coverage in many countries, we must perform our
services in compliance with the legal and regulatory requirements of multiple
jurisdictions. Some of these laws and regulations may be difficult to ascertain
or interpret and may change from time to time. Violation of such laws and
regulations could subject us to fines and penalties, damage our reputation,
constitute a breach of our client agreements, impair our ability to obtain and
renew required licenses, and decrease our profitability or competitiveness. If
any of these effects were to occur, our operating results and financial
condition could be adversely affected.

 

 4 

 

 

We may not be able to integrate new technologies and provide new services in a
cost-efficient manner.

 

The telecommunications industry is subject to rapid and significant changes in
technology, frequent new service introductions and evolving industry standards.
We cannot predict the effect of these changes on our competitive position, our
profitability or the industry generally. Technological developments may reduce
the competitiveness of our networks and our software solutions and require
additional capital expenditures or the procurement of additional products that
could be expensive and time consuming. In addition, new products and services
arising out of technological developments may reduce the attractiveness of our
services. If we fail to adapt successfully to technological advances or fail to
obtain access to new technologies, we could lose customers and be limited in our
ability to attract new customers and/or sell new services to our existing
customers. In addition, delivery of new services in a cost-efficient manner
depends upon many factors, and we may not generate anticipated revenue from such
services.

 

We may not be able to develop and successfully market our mobile
telecommunications platform and services as planned.

 

We operate in an exceptionally competitive environment where there is continuous
innovation and new development. We are required to be a top performer in over a
dozen highly specialized domains to effectively compete with our competitors.
Ongoing investments are required to stay ahead of the curve. The sales process
for our platform and the deployment process may be complicated and very slow. We
are highly dependent on convincing major mobile network operators (“MNOs”) and
mobile virtual network operators to believe that outsourcing their requirements
to us is the best way to go. We are exposed to business risks associated with
turnkey projects and the scalability of our service and support organization.
Although our policy is to avoid or minimize risks, it cannot be ruled out that
in certain cases events occur that may seriously impact us and our performance.

 

Implementation and development of our platform and mobile security businesses
both depend on our ability to obtain adequate funding.

 

Our platform requires ongoing funding to continue the current development and
operations and to fund possible future acquisitions. Failure to obtain adequate
financing will substantially delay our development, slow down current
operations, result in loss of customers and adversely impact our results of
operations.

 

Disruptions in our networks and infrastructure may result in customer
dissatisfaction, customer loss or both, which could materially and adversely
affect our reputation and business.

 

Our systems are an integral part of our customers’ business operations. It is
critical for our customers, that our systems provide a continued and
uninterrupted performance. Customers may be dissatisfied by any system failure
that interrupts our ability to provide services to them. Sustained or repeated
system failures would reduce the attractiveness of our services significantly
and could result in decreased demand for our services.

 

We face the following risks to our networks, infrastructure and software
applications:

 

·our territory can have significant weather events which physically damage
access lines;

 

 5 

 

 

·power surges and outages, computer viruses or hacking, earthquakes, terrorism
attacks, vandalism and software or hardware defects which are beyond our
control; and

·Unusual spikes in demand or capacity limitations in our or our suppliers’
networks.

 

Disruptions may cause interruptions in service or reduced capacity for
customers, either of which could cause us to lose customers and/or incur
expenses, and thereby adversely affect our business, revenue and cash flow.

 

Integration of acquisitions ultimately may not provide the benefits originally
anticipated by management and may distract the attention of our personnel from
the operation of our business.

 

We strive to broaden our solutions offerings as well as to increase the number
of subscribers hosted on our platforms, volume of voice and data that we carry
over our existing global network in order to reduce transmission costs and other
operating costs as a percentage of net revenue, improve margins, improve service
quality and enhance our ability to introduce new products and services.
Strategic acquisitions in desired markets are currently not an important part of
our growth strategy, however we may pursue additional acquisitions in the future
to further strengthen our strategic objectives. Acquisitions of businesses and
customer lists involve operational risks, including the possibility that an
acquisition may not ultimately provide the benefits originally anticipated by
management. Moreover, we may not be successful in identifying attractive
acquisition candidates, completing and financing additional acquisitions on
favorable terms, or integrating the acquired business or assets into our own.
There may be difficulty in integrating technologies and solutions, in migrating
customer bases and in integrating the service offerings, distribution channels
and networks gained through acquisitions with our own. Successful integration of
operations and technologies requires the dedication of management and other
personnel, which may distract their attention from the day-to-day business, the
development or acquisition of new technologies, and the pursuit of other
business acquisition opportunities. Therefore, successful integration may not
occur in light of these factors.

 

Our revenue, earnings and profitability are affected by the length of our sales
cycle, and a longer sales cycle could adversely affect our results of operations
and financial condition.

 

Our business is directly affected by the length of our sales cycle and strategic
mobile partnership cycles with MNOs. Both our telecommunications traffic
services as well as our communications information systems, outsourced solutions
and value added (communication) services are relatively complex and their
purchase generally involves a significant commitment of mostly human capital,
with attendant delays frequently associated with the allocation of substantial
human resources and procurement procedures within an organization. The purchase
of these types of products typically also requires coordination and agreement
across many departments within a potential customer. Delays associated with such
timing factors could have a material adverse effect on our results of operations
and financial condition. In periods of economic slowdown in the communications
industry, which may recur in the current economic climate, our typical sales
cycle lengthens, which means that the average time between our initial contact
with a prospective customer and the signing of a sales contract increases. The
lengthening of our sales and strategic mobile partnership cycle could reduce
growth in our revenue in the future. In addition, the lengthening of our sales
and strategic mobile partnership cycle contributes to an increased cost of
sales, thereby reducing our profitability.

 

 6 

 

 

Because most of our business is conducted outside the US, fluctuations in
foreign currency exchange rates versus the US Dollar could adversely affect our
(reported) results of operations.

 

Currently most of our net revenue, expenses and capital expenditures are derived
and incurred from sales and operations outside the US, whereas the reporting
currency for our consolidated financial statements is the US Dollar (“USD”). The
local currency of each country is the functional currency for each of our
respective entities operating in that country, where the Euro is the predominant
currency. Considering the fact that most income and expenses are not subject to
relevant exchange rate differences, it is only at a reporting level that the
translation needs to be made to the reporting unit of USD. In the future, we
expect to continue to derive a significant portion of our net revenue and incur
a significant portion of our operating costs outside the US, and changes in
exchange rates have had and may continue to have a significant, and potentially
distorting effect (either negative or positive) on the reported results of
operations, not necessarily being the result of operations in real terms. Our
primary risk of loss regarding foreign currency exchange rate risk is caused by
fluctuations in the following exchange rates: USD/Euro, USD/Swiss Franc,
USD/Chinese Yuan, USD/British pound, USD/Bahraini Dinar, and USD/Mexican peso.

 

We historically have not engaged in hedging transactions since we primarily
operate in same currency countries, currently being the Euro (“EUR”). However,
the operations of affiliates and subsidiaries in non-US countries have been
funded with investments and other advances denominated in foreign currencies and
more recently in USD. Historically, such investments and advances have been
long-term in nature, and we have accounted for any adjustments resulting from
currency translation as a charge or credit to accumulate other comprehensive
loss within the stockholders’ deficit section of our consolidated balance
sheets. Although we have not engaged in hedging so far, we continue to assess on
a regular basis the possible need for hedging.

 

We are substantially smaller than our major competitors, whose marketing and
pricing decisions, and relative size advantage, could adversely affect our
ability to attract and retain customers and are likely to continue to cause
significant pricing pressures that could adversely affect our net revenues,
results of operations and financial condition.

 

Our services related to communications software and information systems,
outsourced solutions and value added communication services, including our fraud
prevention and resolution products are highly competitive and fragmented, and we
expect competition to continue to increase. We compete with telecom solution
providers, independent software and service providers and the in-house IT and
network departments of communications companies as well as firms that provide IT
services (including consulting, systems integration and managed services),
software vendors that sell products for particular aspects of a total
information system, software vendors that specialize in systems for particular
communications services (such as Internet, land-line and mobile services, cable,
satellite and service bureaus) and companies that offer software systems in
combination with the sale of network equipment. Also, in this more fragmented
market, larger players exist with associated advantages described earlier which
we need to compete against.

 

We believe that our ability to compete depends on a number of factors,
including:

 

·the development by others of software products that are competitive with our
products and services;

·the price at which others offer competitive software and services;

·the ability to make use of the networks of mobile network operators;

·the technological changes of telecommunication operators affecting our ability
to run services over their networks;

·the ability of competitors to deliver projects at a level of quality that
rivals our own;

·the responsiveness of our competitors to customer needs; and

·the ability of our competitors to hire, retain and motivate key personnel. 

 



 7 

 

 

A number of our competitors have long operating histories, large customer bases,
substantial financial, technical, sales, marketing and other resources, and
strong name recognition. Current and potential competitors have established, and
may establish in the future, cooperative relationships among themselves or with
third parties

 

Our positioning in the marketplace as a smaller provider places a significant
strain on our resources, and if not managed effectively, could result in
operational inefficiencies and other difficulties.

 

Our positioning in the marketplace may place a significant strain on our
management, operational and financial resources, and increase demand on our
systems and controls. To manage this position effectively, we must continue to
implement and improve our operational and financial systems and controls, invest
in development & engineering, critical systems and network infrastructure to
maintain or improve our service quality levels, purchase and utilize other
systems and solutions, and train and manage our employee base. As we proceed
with our development, operational difficulties could arise from additional
demand placed on customer provisioning and support, billing and management
information systems, product delivery and fulfillment, sales and marketing and
administrative resources.

 

For instance, we may encounter delays or cost overruns or suffer other adverse
consequences in implementing new systems when required. In addition, our
operating and financial control systems and infrastructure could be inadequate
to ensure timely and accurate financial reporting.

 

We could suffer adverse tax and other financial consequences if U.S. or foreign
taxing authorities do not agree with our interpretation of applicable tax laws.

 

Our corporate structure is based, in part, on assumptions about the various tax
laws, including withholding tax, and other relevant laws of applicable non-US
jurisdictions. Foreign taxing authorities may not agree with our interpretations
or reach different conclusions. Our interpretations are not binding on any
taxing authority and, if these foreign jurisdictions were to change or to modify
the relevant laws, we could suffer adverse tax and other financial consequences
or have the anticipated benefits of our corporate structure materially impaired.

 

The current restructuring and reorganization could result in significant
disruption of our business and our relationships with our employees, suppliers
and customers could be adversely affected.

 

In 2015 we started to undertake restructuring and reorganization activities in
order to improve operating efficiencies and reduce operating costs, including
changes in our executive team. Such activities may require significant efforts,
including the integration, consolidation and rationalization of product
development, sales and marketing efforts and general and administrative
activities. These activities could result in the disruption of our business
including relationships with employees, suppliers and customers, and result in
charges and write-offs, all of which could adversely affect our operating
results. There can be no assurance that such activities would be successful or
reduce operating costs.

 

We have recently experienced several changes in our management team and will
need to re-align the organization and may need to recruit, hire and retain
additional executive talent which may cause disruption in our business.

 

We had significant changes in executive leadership. In November 2015, Mr. Steven
van der Velden resigned as Chairman and Chief Executive Officer. In connection
with his resignation, Mr. Robert Hal Turner was appointed Executive Chairman,
Mr. Gary Brandt as Chief Restructuring Officer and Mr. Armin Hessler as Chief
Operating Officer. In January 2016, Mr. Martin Zuurbier resigned as Chief
Technology Officer and Co-President Mobile Platform activities. In addition to
the management changes, we commenced in the fourth quarter 2015 a substantial
restructuring and rationalization of our operations.

 

 8 

 

 

These changes and the short time interval in which they have occurred have been
disruptive to our employees and business and may add to the risk of control
failures, including a failure in the effective operation of our internal control
over financial reporting or our disclosure controls and procedures.
Additionally, it may take time to hire new executives and for the new management
team to become sufficiently familiar with our business and each other to
effectively develop and implement our business strategies. Accordingly,
disruption to our organization as a result of executive management transition
could have a material adverse effect on our business, financial condition and
results of operations.

 

Changes to company strategy, which can often times occur with the appointment of
new executives, can create uncertainty, may negatively impact our ability to
execute quickly and effectively, and may ultimately be unsuccessful. In
addition, executive leadership transition periods are often difficult and
tension can result from changes in strategy and management style. Management
transition inherently causes some loss of institutional knowledge, which can
negatively affect strategy and execution. Until we integrate new personnel, and
unless they are able to succeed in their positions, we may be unable to
successfully manage and grow our business, and our results of operations and
financial condition could suffer as a result. In addition, uncertainty regarding
the timing or effectiveness of our management transition process may also harm
our reputation and adversely affect the trading price of our common stock.

 

We must attract and retain skilled personnel. If we are unable to hire and
retain technical, technical sales and operational employees, our business could
be harmed.

 

Our ability to manage our reorganization and growth will be particularly
dependent on our ability to develop and retain an effective sales force and
qualified technical and managerial personnel. We need software development
specialists with in-depth knowledge of a blend of IT and telecommunications or
with a blend of security and telecom. We intend to hire additional necessary
employees, including software engineers, communication engineers, project
managers, sales consultants, employees and operational employees, on a permanent
basis. The competition for qualified technical sales, technical, and managerial
personnel in the communications and software industry is intense in the markets
where we operate, and we may not be able to hire and retain sufficient qualified
personnel. In addition, we may not be able to maintain the quality of our
operations, control our costs, maintain compliance with all applicable
regulations, and expand our internal management, technical, information and
accounting systems in order to support our desired growth, which could have an
adverse impact on our operations. Volatility in the stock market and other
factors could diminish our use, and the value, of our equity awards as
incentives to employees, putting us at a competitive disadvantage or forcing us
to use more cash compensation.

 

If we are not able to use and protect our intellectual property domestically and
internationally, it could have a material adverse effect on our business.

 

Our ability to compete depends, in part, on our ability to use intellectual
property internationally. We rely on a combination of patents, copyright, trade
secrets and confidentiality, trademarks and licenses to protect our intellectual
property. There is limited protection under patent law to protect the source
codes we developed or acquired on our platform. The copyright and know-how
protection may not be sufficient. Our granted patents and pending patent
applications may be challenged. We are also subject to the risks of claims and
litigation alleging infringement of the intellectual property rights of others.
The telecommunications industry is subject to frequent litigation regarding
patent and other intellectual property rights. We rely upon certain technology,
including hardware and software, licensed from third parties. The technology
licensed by us may not continue to provide competitive features and
functionality. Licenses for technology currently used by us or other technology
that we may seek to license in the future may not be available to us on
commercially reasonable terms or at all.

 

 9 

 

 

We are dependent on two significant customers for our businesses and the loss of
one of these customers could have an adverse effect on our business, results of
operations and financial condition.

 

For the quarter ended September 30, 2016, we had two significant customers which
in total accounted for approximately 87% of our revenue. Although no other
customer accounted for greater than 10% of our net sales during this period,
other customers may account for more than 10% of our net sales in future
periods. The loss, or reduction in services to, these significant customers or
other discontinuation of their relationship with us for any reason, or if either
of these significant customers reduces or postpones purchases that we expect to
receive, it could have an adverse impact on our business, results of operations
and financial condition.

 

Our success depends on our continued investment in research and development, the
level and effectiveness of which could reduce our profitability.

 

We intend to continue to make investments in research and development and
product development in seeking to sustain and improve our competitive position
and meet our customers’ needs. These investments currently include streamlining
our suite of software functionalities, including modularization and improving
scalability of our integrated solutions. To maintain our competitive position,
we may need to increase our research and development investment, which could
reduce our profitability and cash flows. In addition, we cannot assure you that
we will achieve a return on these investments, nor can we assure you that these
investments will improve our competitive position or meet our customers’ needs.

 

Product defects or software errors could adversely affect our business.

 

Design defects or software errors may cause delays in product introductions and
project implementations, damage customer satisfaction and may have a material
adverse effect on our business, results of operations and financial condition.
Our software systems are highly complex and may, from time to time, contain
design defects or software errors that may be difficult to detect and correct.
Because our products are generally used by our customers to perform critical
business functions, design defects, software errors, misuse of our products,
incorrect data from external sources or other potential problems within or
outside of our control may arise during implementation or from the use of our
products, and may result in financial or other damages to our customers, for
which we may be held responsible. Although we have license agreements with our
customers that contain provisions designed to limit our exposure to potential
claims and liabilities arising from customer problems, these provisions may not
effectively protect us against such claims in all cases and in all
jurisdictions. Our insurance coverage is not sufficient to protect against all
possible liability for defects or software errors. In addition, as a result of
business and other considerations, we may undertake to compensate our customers
for damages caused to them arising from the use of our products, even if our
liability is limited by a license or other agreement. Claims and liabilities
arising from customer problems could also damage our reputation, adversely
affecting our business, results of operations and the financial condition.

 

 10 

 

 

Risks Related to Our Industry

 

Changes in the regulation of the telecommunications industry could adversely
affect our business, revenue or cash flow.

 

We operate in a heavily regulated industry. As a provider of mobile
communications technology for the telecommunications and financial industry, we
are directly and indirectly subject to varying degrees of regulation in each of
the jurisdictions in which we provide our services. Local laws and regulations,
and the interpretation of such laws and regulations, differ significantly among
the jurisdictions in which we operate. Enforcement and interpretations of these
laws and regulations can be unpredictable and are often subject to the informal
views of government officials. Certain European, foreign, federal, and state
regulations and local franchise requirements have been, are currently, and may
in the future be, the subject of judicial proceedings, legislative hearings and
administrative proposals. Such proceedings may relate to, among other things,
the rates we may charge for our local, network access and other services, the
manner in which we offer and bundle our services, the terms and conditions of
interconnection, unbundled network elements and resale rates, and could change
the manner in which telecommunications companies operate. We cannot predict the
outcome of these proceedings or the impact they will have on our business,
revenue and cash flow.

 

There can be no assurance that future regulatory changes will not have a
material adverse effect on us, or that regulators or third parties will not
raise material issues with regard to our compliance or noncompliance with
applicable regulations, any of which could have a material adverse effect upon
us. Potential future regulatory, judicial, legislative, and government policy
changes in jurisdictions where we operate could have a material adverse effect
on us. Domestic or international regulators or third parties may raise material
issues with regard to our compliance or noncompliance with applicable
regulations, and therefore may have a material adverse impact on our competitive
position, growth and financial performance.

 

The market for communications information systems as well as security and fraud
prevention services is highly competitive and fragmented, and we expect
competition to continue to increase.

 

We compete with independent software and service providers and with the in-house
IT and network departments of communications companies. Our main competitors
include firms that provide IT services (including consulting, systems
integration and managed services), software vendors that sell products for
particular aspects of a total information system, software vendors that
specialize in systems for particular communications services (such as Internet,
wire line and wireless services, cable, satellite and service bureaus) and
network equipment providers that offer software systems in combination with the
sale of network equipment. We also compete with companies that provide digital
commerce software and solutions.

 

The telecommunications industry is rapidly changing, and if we are not able to
adjust our strategy and resources effectively in the future to meet changing
market conditions, we may not be able to compete effectively.

 

The telecommunications industry is changing rapidly due to deregulation,
privatization, consolidation, technological improvements, availability of
alternative services such as mobile, broadband, DSL, Internet, VOIP, and
wireless DSL through use of the fixed wireless spectrum, and the globalization
of the world’s economies. In addition, alternative services to traditional
land-line services, such as mobile, broadband, Internet and VOIP services, have
shown a competitive threat to our legacy land-line traffic business. If we do
not continue to invest and exploit our contemplated plan of development of our
communications information systems, outsourced solutions and value added
communication services to meet changing market conditions, or if we do not have
adequate resources, we may not be able to compete effectively in providing
technology solutions to our customers. The telecommunications industry is marked
by the introduction of new product and service offerings and technological
improvements. Achieving successful financial results will depend on our ability
to anticipate, assess and adapt to rapid technological changes, and offer, on a
timely and cost-effective basis, services including the bundling of multiple
services into our technology platforms that meet evolving industry standards. If
we do not anticipate, assess or adapt to such technological changes at a
competitive price, maintain competitive services or obtain new technologies on a
timely basis or on satisfactory terms, our financial results may be materially
and adversely affected.

 

 11 

 

 

If we are not able to operate a cost-effective network, we may not be able to
grow our business successfully.

 

Our long-term success depends on our ability to design, implement, operate,
manage and maintain a reliable and cost-effective network. In addition, we rely
on third parties to enable us to expand and manage our global network and to
provide local, broadband Internet and mobile services.

 

Risks Related to Our Capital Stock

 

We could issue additional Common Stock, which might dilute the book value of our
capital stock.

 

Our board of directors has authority, without action or vote of our
stockholders, to issue all or a part of our authorized but unissued shares of
Common Stock. Any such stock issuance could be made at a price that reflects a
discount or a premium to the then-current trading price of our Common Stock. In
addition, in order to raise future capital, we may need to issue securities that
are convertible into or exchangeable for a significant amount of our Common
Stock. These issuances, if any, would dilute your percentage ownership interest
in the company, thereby having the effect of reducing your influence on matters
on which stockholders vote. You may incur additional dilution if holders of
stock options, whether currently outstanding or subsequently granted, exercise
their options, or if warrant holders exercise their warrants to purchase shares
of our Common Stock. As a result, any such issuances or exercises would dilute
your interest in the company and the per share book value of the Common Stock
that you owned, either of which could negatively affect the trading price of our
Common Stock and the value of your investment.

 

Our board of directors has the power to designate a series of Preferred Stock
without shareholder approval that could contain conversion or voting rights that
adversely affect the holders of our Common Stock.

 

Our Certificate of Incorporation authorize the issuance of capital stock
including 50,000,000 undesignated preferred shares, and empower our Board to
prescribe by resolution and without stockholder approval, subject to the rules
of the Exchange, a class or series of such preferred shares, including the
number of shares in the class or series and the voting powers, designations,
rights, preferences, restrictions and the relative rights in each such class or
series thereof. The creation and issuance of any such preferred shares could
dilute your voting and ownership interest our company, the value of your
investment, the trading price of our Common Stock and any cash (or other form of
consideration) that you would otherwise receive upon the liquidation of the
Company.

  

 12 

 

 

If we cannot regain compliance with certain listing standards of the NYSE MKT
LLC (the “Exchange”) by September 30, 2016 and certain other listing standards
of the Exchange by November 27, 2017, we will be delisted which would adversely
affect the price of our Common Stock and our liquidity.

 

On May 26, 2016, we received a notice from the Exchange indicating that we are
not currently in compliance with the Exchange’s continued listing standards as
set forth in Section 1003(a)(iii) of the NYSE MKT Company Guide (the “Company
Guide”), which provides that the Exchange will consider delisting an issuer if
the issuer has sustained losses from continuing operations and/or net losses in
five most recent fiscal years and the issuer stockholders’ equity is less than
$6,000,000. The notice provides that we are not in compliance with Section
1003(a)(iii) since we reported stockholders’ equity of $5.4 million as of March
31, 2016 and had net losses in our five most recent fiscal years ended December
31, 2015. On August 8, 2016, we received a separate notice from the Exchange
indicating that we are not currently in compliance with the Exchange’s continued
listing standards as set forth in Section 1003(a)(iv) of the Company Guide,
since we have sustained losses which are substantial in relation to our overall
operations or our existing financial resources, or our financial condition has
become sufficiently impaired that it appears questionable, in the opinion of the
Exchange, as to whether we will be able to continue operations and/or meet our
obligations as they mature. We must be in compliance by November December 31,
2016. If we are not in compliance at either of these deadlines, or if our plans
of compliance do not sufficiently demonstrate to the Exchange that we have or
will take the steps necessary to become compliant, the Exchange will delist our
Common Stock. Delisting from the Exchange could adversely affect our ability to
raise additional financing through the public or private sale of equity
securities, would significantly affect the ability of investors to trade our
securities and would negatively affect the value and liquidity of our Common
Stock. Delisting could also have other negative results, including the potential
loss of confidence by employees, the loss of institutional investor interest and
fewer business development opportunities.

 

As a “thinly-traded” stock, large sales can place downward pressure on our stock
price.

 

Our stock experiences periods when it could be considered “thinly traded”.
Financing transactions resulting in a large number of newly issued shares that
become readily tradable, or other events that cause current stockholders to sell
shares, could place further downward pressure on the trading price of our stock.
In addition, the lack of a robust resale market may require a stockholder who
desires to sell a large number of shares to sell the shares in increments over
time to mitigate any adverse impact of the sales on the market price of our
stock.

 

Shares eligible for future sale may adversely affect the market for our Common
Stock.

 

As of September 30, 2016 there are 18,390,074 options and 20,395,398 warrants to
purchase shares of our Common Stock outstanding. All of the shares issuable from
exercise have been registered and are freely traded. Options are exercisable at
exercise prices between $0.235 and $3.39, the warrants are exercisable at
exercise prices between $0.30 and $.93. If and when these securities are
exercised into shares of our Common Stock, the number of our shares of Common
Stock outstanding will increase. Such increase in our outstanding shares, and
any sales of such shares, could have a material adverse effect on the market for
our Common Stock and the market price of our Common Stock.

 

In addition, from time to time, certain of our stockholders may be eligible to
sell all or some of their shares of Common Stock by means of ordinary brokerage
transactions in the open market pursuant to Rule 144, promulgated under the
Securities Act, subject to certain limitations. In general, pursuant to Rule
144, after satisfying a six month holding period: (i) affiliated stockholders
(or stockholders whose shares are aggregated) may, under certain circumstances,
sell within any three month period a number of securities which does not exceed
the greater of 1% of the then outstanding shares of Common Stock or the average
weekly trading volume of the class during the four calendar weeks prior to such
sale and (ii) non-affiliated stockholders may sell without such limitations,
provided that we are current in our public reporting obligations. Rule 144 also
permits the sale of securities by non-affiliates that have satisfied a one year
holding period without any limitation or restriction. Any substantial sale of
our Common Stock pursuant to Rule 144 or pursuant to any resale prospectus may
have a material adverse effect on the market price of our securities.

 

 13 

 

 

Because certain principal stockholders own a large percentage of our voting
stock, other stockholders’ voting power may be limited.

 

As of June 30, 2016 two large shareholders, Rising Water Capital and PI-Saffel,
owned or controlled approximately 29.9% of our outstanding Common Stock. If
those stockholders act together, they will have the ability to have a
substantial influence on matters submitted to our stockholders for approval,
including the election and removal of directors and the approval of any merger,
consolidation or sale of all or substantially all of our assets. As a result,
our other stockholders may have little or no influence over matters submitted
for shareholder approval. In addition, the ownership of such stockholders could
preclude any unsolicited acquisition of us, and consequently, adversely affect
the price of our Common Stock. These stockholders may make decisions that are
adverse to your interests

 

We have no dividend history and have no intention to pay dividends in the
foreseeable future.

 

We have never paid dividends on or in connection with our Common Stock and do
not intend to pay any dividends to Common Stockholders for the foreseeable
future.

 

THE SECURITIES OFFERED HEREBY AND THE COMMON STOCK UNDERLYING THE NOTES AND
WARRANTS INVOLVE A HIGH DEGREE OF RISK AND MAY RESULT IN THE LOSS OF YOUR ENTIRE
INVESTMENT. ANY PERSON CONSIDERING THE PURCHASE OF THESE SECURITIES SHOULD BE
AWARE OF THESE AND OTHER FACTORS SET FORTH IN THIS MEMORANDUM AND SHOULD CONSULT
WITH HIS, HER OR ITS LEGAL, TAX AND FINANCIAL ADVISORS PRIOR TO MAKING AN
INVESTMENT IN SECURITIES. THE SECURITIES SHOULD ONLY BE PURCHASED BY PERSONS WHO
CAN AFFORD TO LOSE ALL OF THEIR INVESTMENT.

 

THE SECURITIES OFFERED HEREBY AND THE COMMON STOCK UNDERLYING THE NOTES AND
WARRANTS INVOLVE A HIGH DEGREE OF RISK AND MAY RESULT IN THE LOSS OF YOUR ENTIRE
INVESTMENT. ANY PERSON CONSIDERING THE PURCHASE OF THESE SECURITIES SHOULD BE
AWARE OF THESE AND OTHER FACTORS SET FORTH IN THIS MEMORANDUM AND SHOULD CONSULT
WITH HIS, HER OR ITS LEGAL, TAX AND FINANCIAL ADVISORS PRIOR TO MAKING AN
INVESTMENT IN SECURITIES. THE SECURITIES SHOULD ONLY BE PURCHASED BY PERSONS WHO
CAN AFFORD TO LOSE ALL OF THEIR INVESTMENT.

 

 14 

 

